Citation Nr: 0740311	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-28 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 8, 
2004, for the award of a 100 percent evaluation for mitral 
stenosis, aortic insufficiency and atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to July 
1956.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

During the appeal period, the RO awarded a 60 percent 
evaluation for mitral stenosis, aortic insufficiency and 
atrial fibrillation, effective July 3, 2003, and a 
100 percent evaluation, effective September 8, 2004.  In the 
June 2007 informal hearing presentation, the veteran's 
representative characterized the issue as entitlement to an 
effective date earlier than July 3, 2003, for the award of 
the 60 percent evaluation and an effective date earlier than 
September 8, 2004, for the award of the 100 percent 
evaluation for mitral stenosis, aortic insufficiency and 
atrial fibrillation.  The Board notes that in none of the 
veteran's submissions has he argued he warrants an effective 
date earlier than July 3, 2003.  Rather, his premise is that 
he warrants an earlier effective date for the award of the 
100 percent evaluation, which was awarded as of September 8, 
2004.  For example, following the award of the 100 percent 
evaluation, in his notice of disagreement, received in 
December 2004, the veteran stated "I request that the 
effective date of my increase to 100% be made as of 7-3-03."  
In his VA Form 9, Appeal to the Board, received in October 
2005, he stated, "I believe I am entitled to my 100% rating 
effective 7/3/03.  If the 100% rating is not effective 7-3-
03, it should be effective between the echocardiogram of 8-6-
03 and the echocardiogram of 9-8-04."  Nowhere has the 
veteran made the argument that he warrants an effective date 
earlier than July 3, 2003, including at his September 2005 RO 
hearing.  As a result, the Board has limited the appeal to 
entitlement to an earlier effective date for the award of the 
100 percent evaluation. 




FINDINGS OF FACT

1.  A September 8, 2004, VA treatment record shows that the 
veteran met the criteria for a 100 percent evaluation for 
valvular heart disease.

2.  Prior to September 8, 2004, the facts fail to show that 
the veteran's service-connected mitral stenosis, aortic 
insufficiency and atrial fibrillation met the criteria for 
the 100 percent evaluation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 8, 
2004, for the award of a 100 percent evaluation for mitral 
stenosis, aortic insufficiency and atrial fibrillation have 
not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

It must be noted that the veteran's claim for an earlier 
effective date is a downstream issue from his July 2003 claim 
for increase.  For example, he filed a claim for increased 
benefits in July 2003.  Following the award of an increased 
rating, the veteran appealed the effective date assigned.  In 
this type of circumstance, VA is not required to issue a new 
VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  

A VCAA notice was sent in July 2003, which informed the 
veteran what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
This letter did not inform him of how disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations; however, the Board finds that 
the veteran has not been prejudiced by this for two reasons.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  One, he has 
appealed the effective date assigned for the 100 percent 
evaluation and his arguments of why he warrants an earlier 
effective date establish that he has actual knowledge of the 
type of evidence necessary to establish an effective date.  
Two, as noted above, the veteran's claim for an earlier 
effective date is a downstream issue, and the RO sent the 
veteran a statement of the case which addressed his earlier 
effective date claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records.  VA did not provide the veteran with an 
examination in connection with his claim for an earlier 
effective date, as this issue would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2007).  (VA provided the veteran with 
examinations in connection with his claims for increase.)

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Earlier Effective Date

Service connection for rheumatic heart disease was awarded in 
a February 1957 rating decision and assigned a 30 percent 
evaluation, effective July 31, 1956.  The 30 percent 
evaluation remained in effect until the veteran filed his 
July 2003 claim for increased benefits.  Initially, the RO 
continued the 30 percent evaluation in a January 2004 rating 
decision, and the veteran appealed, arguing he warranted a 
60 percent evaluation.  In an October 2004 rating decision, 
the RO awarded a 60 percent evaluation, effective July 3, 
2004.  The veteran argued he warranted a higher evaluation 
based upon an echocardiogram done on September 8, 2004, which 
showed an ejection fraction of 10 percent.  In a November 
2004 rating decision, the RO granted a 100 percent 
evaluation, effective September 8, 2004.  The veteran argues 
that the 100 percent evaluation should be awarded as of July 
3, 2004.

At the September 2005 RO hearing, the veteran argued that the 
September 2004 echocardiogram was done in connection with the 
August 2004 Compensation and Pension examination.  He argued 
that he did not undergo an echocardiogram at the time of the 
August 2004 examination, which had a discussion of 
echocardiogram results.  The veteran testified that because 
the September 2004 echocardiogram showed he met the criteria 
for the 100 percent evaluation, he felt that it should be 
assumed that he met the criteria prior to that date as well.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  

The veteran's service-connected mitral stenosis, aortic 
insufficiency and atrial fibrillation is rated under 
Diagnostic Code 7000.  Under that Diagnostic Code, which 
addresses valvular heart disease, the criteria for the 
60 percent and 100 percent evaluations are as follows:

A 60 percent rating is available where 
there has been more than one episode of 
congestive heart failure in the past 
year; where a workload of greater than 3 
METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent rating is warranted during 
active infection or where the valvular 
heart disease results in chronic 
congestive heart failure; or where a 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent.

38 C.F.R. § 4.104, Diagnostic Code 7000.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
earlier effective date for the award of the 100 percent 
evaluation for mitral stenosis, aortic insufficiency and 
atrial fibrillation.  As noted above, the RO chose September 
8, 2004, as the effective date for the 100 percent evaluation 
because an echocardiogram done on that date showed the 
veteran had an ejection fraction of 10 percent.  See 38 
C.F.R. § 4.104, Diagnostic Code 7000.  Prior to that date, 
the clinical findings did not establish that the veteran met 
the criteria for the 100 percent evaluation.  For example, 
when the veteran was examined in August 2003, the examiner 
estimated his MET level to be between 5 and 7 based on the 
clinical findings (the veteran stated he could not take a 
stress test at that time because of pain in his knee).  Such 
MET range would not fall under the 100 percent evaluation, 
which requires an MET value of 3 or less.  See id.  When the 
veteran was examined in August 2004, the examiner reported 
the ejection fraction and MET level based on an 
echocardiogram that was done in February 2004 by the 
veteran's private physician.  The VA examiner stated the 
ejection fraction was 45 percent and the MET's level was 5.5.  
Such clinical findings would not meet the criteria for the 
100 percent evaluation.  See id.  

The first clinical evidence in the record that the veteran 
met the criteria for the 100 percent evaluation was the 
September 8, 2004, echocardiogram results, when his ejection 
fraction was 10 percent.  See id.  As stated above, the law 
states that an effective date for increase will be based upon 
the facts found but will not be earlier than the date of 
claim.  See 38 U.S.C.A. § 5110.  The implementing regulation 
states that the effective date for an increased rating is 
date of claim or date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  While the date of the veteran's claim 
was in July 2003, the facts did not establish that he met the 
criteria for the 100 percent evaluation until September 8, 
2004.  In fact, the clinical findings prior to that date show 
that the veteran met the criteria for no more than a 
60 percent evaluation under Diagnostic Code 7000.  See 
38 C.F.R. § 4.104, Diagnostic Code 7000.  Thus, based upon 
the "facts found," the September 8, 2004, effective date 
for the 100 percent evaluation is appropriate.  It must be 
noted that there has been no evidence that the veteran's has 
an active infection or congestive heart failure associated 
with the service-connected disability.  The veteran has not 
argued that either has been shown.  

The Board is aware of the veteran's argument that the 
September 8, 2004, echocardiogram was done in connection with 
the August 2004 examination.  The record reflects that the 
veteran was supposed to undergo an echocardiogram on August 
24, 2004 and cancelled the appointment "with no intention to 
reschedule at the present time."  He then subsequently 
underwent the echocardiogram on September 8, 2004.  The Board 
will not surmise that the results of the September 2004 
echocardiogram would have been the same had the veteran 
undergone the echocardiogram in August 2004.  The clinical 
findings reported in the August 2004 examination report do 
not show that the veteran met the criteria for the 
100 percent evaluation.  See id.  

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that the veteran 
warranted a 100 percent evaluation prior to September 8, 
2004, for mitral stenosis, aortic insufficiency and atrial 
fibrillation.  Essentially, the facts in this case do not 
support effective date earlier than September 8, 2004.  To 
this extent, the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than September 8, 
2004, for the award of the 100 percent evaluation for mitral 
stenosis, aortic insufficiency and atrial fibrillation is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


